Citation Nr: 0828348	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-24 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial or staged rating in excess of 
10 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as secondary to service-connected 
PTSD.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for skin growths, 
including skin cancer, to include as due to exposure to an 
herbicide agent.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The veteran; wife of veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1957 and July 1959 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied the benefits sought on appeal.  

The Board finds it useful to summarize pertinent procedural 
history.  In a July 2003 rating decision, the RO denied 
service connection for a back disability, tinnitus, PTSD and 
depression.  The veteran filed a notice of disagreement with 
these denials of service connection, to include depression 
and he was issued a May 2004 statement of the case regarding 
service connection for the back disability, tinnitus and PTSD 
(but not depression).  The veteran filed a timely substantive 
appeal (VA Form 9) to all issues listed in the May 2004 
statement of the case.  

In December 2004, the RO issued a rating decision denying, in 
pertinent part, service connection for skin cancer.

In January 2005, the veteran and his wife testified before a 
hearing officer at the RO regarding the issues of service 
connection for the back disability, tinnitus and PTSD.  A 
copy of the transcript of this hearing has been associated 
with the claims file.  In August 2005, the RO granted service 
connection for "posttraumatic stress disorder/depression," 
assigning a 10 percent rating.  

In October 2005, the veteran filed a notice of disagreement 
to the denial of service connection for skin cancer and to 
the rating assigned the service-connected PTSD.  The veteran 
was issued an April 2006 statement of the case regarding 
these two issues, and the veteran perfected an appeal of 
these issues by submitting a VA Form 9.  

In May 2007, the veteran and his wife testified before a 
Decision Review Officer (DRO) at the RO regarding the issues 
of an increased rating for PTSD, and entitlement to service 
connection for skin cancer.  A copy of the transcript of this 
hearing has been associated with the claims file.  

Subsequently, the DRO raised the issue of entitlement to 
service connection for CFS, to include as secondary to PTSD.  
This issue has been listed in supplemental statements of the 
case issued in September 2007 and November 2007.  The Board 
notes that an appeal of this claim has not been perfected 
through the filing of a timely notice of disagreement and a 
timely substantive appeal after the issuance of a statement 
of the case.  See 38 C.F.R. § 20.200.  As the issue is 
currently before the Board after actions by the DRO and has 
been listed in two supplemental statements of the case, 
however, the Board finds that the issue is properly in 
appellate status.  See Gonzales- Morales v. Principi, 16 Vet. 
App. 556 (2003).

Thus, after review of this procedural history, the Board 
finds that the five issues as listed on the title page are 
currently in appellate status.

The veteran was last issued a supplemental statement of the 
case regarding the issue of service connection for a back 
disability in August 2005.  Subsequently, however, the 
veteran submitted a February 2007 private medical record 
documenting the current back disability.  The claims file, 
however, already contained substantial evidence of a current 
back disability, and therefore, the February 2007 evidence 
duplicates evidence previously of record that was discussed 
in the statement of the case and August 2005 supplemental 
statement of the case.  Therefore, a remand to allow the 
AMC/RO to issue another supplemental statement of the case is 
unnecessary.  See 38 C.F.R. §§ 19.31, 19.37.

The issues of entitlement to an increased rating for PTSD, as 
well as entitlement to service connection for CFS, tinnitus 
and skin cancer are addressed in the REMAND appended to the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for a back disability has been obtained; the 
veteran has been provided notice of the evidence necessary to 
substantiate this claim and has been notified of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the veteran has evidence 
pertinent to this claim that he has not submitted to VA.

2.  There is no medical or X-ray evidence to show that a 
chronic back disability, to include arthritis of the thoracic 
or lumbar spine, was diagnosed during service or for many 
years thereafter; there is no competent evidence of a nexus 
between a current diagnosis of a back disability and any 
incident of service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, nor may arthritis of the thoracic or lumbar spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim for service connection for a back disability.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  

During the pendency of the appeal, the veteran has been 
provided with multiple VCAA letters.  Only the letter issued 
in February 2003, however, specifically addressed the claim 
of service connection for a back disability.  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
The Board notes that the copy of this letter in the claims 
file does not include the page "What the Evidence Must 
Show," outlining the elements of a claim for service 
connection.  As the copy in the claims file, however, 
indicates that this document was enclosed, it is presumed 
that the veteran received this notice.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 2003 VCAA notification letter was issued prior to 
the July 2003 rating decision that denied service connection 
for a back disability.  Therefore, the February 2003 notice 
was timely.  

With respect to the Dingess requirements, the February 2003 
letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim for service connection for a back disability, 
and although the veteran was latter provided such notice, 
this notice was not timely.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 541-42 (2006) (Mayfield III).  The Board 
finds, however, that such failure is harmless because, as 
will be explained below in greater detail, the preponderance 
of the evidence is against the veteran's claim.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records, VA treatment records, and records 
from the Social Security Administration (SSA).  The veteran, 
however, has not been provided with a VA examination in which 
an examiner provides an opinion regarding whether the 
disability is related to service.  

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, as discussed more fully below, there is no 
medical or X-ray evidence of a back disability until many 
years post-service, nor is there competent evidence that 
suggests a link between a current back disability and any 
incident of service.  Under these circumstances, there is no 
duty to provide an examination of medical opinion.  See 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim for service connection for a back disability.  
Adjudication of this claim at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
arthritis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the arthritis became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that his current back disability is due 
to an in-service injury incurred while loading a snow plow 
into an airplane.  A review of the service medical records on 
file reveals no evidence of treatment, complaint, or 
diagnosis of a back injury or disability.  In this regard, 
the report of medical examination completed in April 1975 
(just prior to the veteran's separation from service) 
indicates that the veteran was found to have a normal spine, 
and in the report of medical history completed at this time, 
the veteran marked that he did not have a history of 
recurrent back pain.  The veteran has indicated he did not 
seek treatment in service because he did not want to be 
grounded from flight duty.  

The record indicates that the veteran worked for a private 
aviation company after service.  Post-service records dated 
many years after service show that he has been diagnosed with 
back disabilities, to include degenerative joint disease 
(arthritis) of the lumbar spine.

In an October 1993 document prepared for SSA, the veteran 
wrote that minor back ache began to develop to a level of 
"excess pain" as a result of constant baggage and equipment 
handing while assigned out to plant travel to suppliers and 
test sites.  He also indicated that "some" damage occurred 
during his flying career as a result of adverse weather 
condition but "worsened with time, age and conditions."  
Other records from SSA indicate that the veteran's primary 
diagnosis for purposes of SSA disability was "disorders of 
the back".

In an August 1993 private medical record, a clinician noted 
that the veteran, when asked what brought about his back 
symptoms, reported a number of different injuries.

In a December 1993 private medical record, another clinician 
noted that the veteran had been having pain in his low back 
for "quite some time."  The clinician documented that the 
veteran had been a flight engineer and did a lot of flying 
and stated that he started noticing the back pain after took 
long plane flights.

In a January 1997 private medical record, the clinician 
completing the record noted, under history, that the veteran 
injured his back "while in the service in an airplane."

The claims file includes a private insurance disability 
memorandum received in April 2003.  The person completing the 
memorandum indicated that the veteran was not certain of the 
reason for his low back pain, "although as a child he did 
have a back injury."

In an April 2003 statement, the veteran's sister wrote that 
she learned that the veteran had a severe back problem after 
loading a snow remover or blower into a cargo bay.  She 
indicated that she was a medical assistant.  She further 
indicated that the veteran's back problems began when, as a 
four year old, he was pinned between a pick-up [truck] and a 
garage.  She also noted that the veteran had an undiagnosed 
case of Polio in childhood.  She wrote that as the veteran's 
service involved classified information she only learned of 
the in-service back injury a few days prior to writing the 
letter.

In a February 2004 VA treatment record, the clinician 
completing the record noted that the veteran stated he had an 
injury to his back while on active duty.

Analysis

The Board finds that service connection for a back disability 
is not warranted.  The veteran contends, in essence, that his 
current back disability is due to an in-service injury 
sustained while moving a snow plow.  The service medical 
records, to include a report of an April 1975 separation 
examination, are negative for any findings relating to a back 
injury or disability.  Although the veteran indicated he did 
not seek treatment during service because he did not want to 
be grounded from flight duty, this reason provides no 
rationale for why did not indicate and was not found to have 
a back disability at the time of the separation examination.

The Board also highlights that review of medical records 
indicates that the veteran has previously provided other 
causes for his back disability, including injury as a child, 
and at another time he indicated he was unsure of the cause.  
Other records document that the veteran indicated injury 
related to airplanes, but do not whether the injury incurred 
in service or in his post-service employment in the aviation 
industry.

The veteran also essentially asserts that he has had 
continuity of back symptomatology since service.  See 
38 C.F.R. § 3.303.  His contention of continuity of 
symptomatology is outweighed, however, by the absence of any 
contemporaneously recorded medical evidence indicative of a 
back disability during service or for more than 17 years 
thereafter, as the earliest medical evidence is dated in 
1993.  The Board is cognizant that the veteran and his wife 
contend that the veteran has a back disability that is 
attributable to service.  The veteran and his wife, however, 
have not been shown to possess the requisite medical training 
or credentials needed to render a competent opinion as to 
medical causation.  Accordingly, their lay opinions do not 
constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In this case, as noted, the veteran has previously provided 
multiple causes of his back disability.  Further, his current 
contention counters the evidence provided by the veteran 
marking he did not have recurrent back pain at the time his 
separation report of medical history in April 1975.  

The veteran's sister, who indicated she was a "medical 
assistant", wrote that the veteran attributed his back 
disability to moving a snow plow during service.  She did not 
indicate that she was a witness to an in-service injury; 
rather, she merely repeated the veteran's contention.  There 
is no evidence in the claims file to show that she has 
medical training in the field of diagnosis of diseases or 
disabilities or determining the etiology of such.  The record 
also contains a January 1997 private medical record in which 
the clinician, under history, documented that the veteran 
injured his back "while in the service in an airplane."  
The Board, however, is not bound by a medical opinion based 
solely upon unsubstantiated history as related by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
There is no indication that the latter statement was recorded 
after a review of the claims file and such a review, as noted 
above, shows no in-service back injury or complaints.

The undersigned has fully considered the veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, in addition to 
the fact that the service medical records show no back injury 
or disability, the record is devoid of contemporaneously 
recorded medical evidence of any complaints, clinical 
findings or X-ray evidence indicative of a back disorder 
until many years post-service.  The gap of time of between 
the alleged service and the first medical or X-ray evidence 
of a diagnosis of a disability of the back is, in itself, 
significant and it weighs against the appellant's claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  

Therefore, the Board finds that the preponderance of the 
evidence is against the claim.  The benefit of the doubt 
doctrine is not applicable and the claim for service 
connection for back disability must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a back disability is denied.



REMAND

Before the other issues on appeal are ripe for adjudication, 
the Board finds that a remand is necessary to allow for 
additional development and to protect the veteran's due 
process rights.

Regarding an initial or staged rating in excess of 10 percent 
for PTSD, the Board first notes that based on the finding of 
the initial VA examination performed in July 2005 and the 
additional opinion provided in December 2005, the RO has only 
rated the veteran's PTSD.  The Board highlights, however, as 
outlined in the Introduction, that the veteran's disagreement 
with the July 2003 specifically noted the denial of service 
connection for depression, although the May 2004 statement of 
the case only listed service connection for PTSD.  The 
subsequently issued August 2005 rating decision granted 
service connection for "posttraumatic stress 
disorder/depression."  The body of this rating decision, 
however, noted that depression was not service connected.  

Thus, the Board finds that this issue needs to be clarified 
by the AMC/RO as there is conflicting evidence regarding 
whether service connection was granted for depression and, if 
so, whether such warrants a separate rating.  It is pertinent 
to note that depression is one of the symptoms to consider in 
rating PTSD.  See 38 C.F.R. § 4.130, Diagnostic code 9411.  
If the AMC/RO finds that the veteran's depression is a 
separate and distinct disability but adds that service 
connection for depression is not in effect, since the veteran 
noted depression in his September 2003 notice of 
disagreement, the veteran must be issued a statement of the 
case regarding the claim for service connection for 
depression.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Once the issue of what is presently service-connected is 
clarified, the veteran should be scheduled for a VA 
psychiatric examination to evaluate the severity of his PTSD.  
If only PSTD is service-connected, the examiner should 
indicate, to the extent possible, what symptomatology is 
attributable to PTSD and assign a GAF score attributable 
solely to the PTSD.

Regarding the issue of entitlement to service connection for 
CFS, to include as secondary to service-connected PTSD, the 
Board notes that the veteran has submitted letters from a Dr. 
LT (initials used to protect privacy) indicating that the 
veteran has been diagnosed as having this disability.

The Board highlights that for VA purposes  the diagnosis of 
CFS requires (1) new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; and (2) the 
exclusion, by history, physical examination, and laboratory 
tests, of all other clinical conditions that may produce 
similar symptoms; and (3) Six or more of the following: (i) 
acute onset of the condition, (ii) low grade fever, (iii) 
nonexudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
(x) sleep disturbance.  38 C.F.R. § 4.88a.  

The Board notes that veteran has been diagnosed as having 
other disabilities that can cause some of the symptoms listed 
above, including joint disability and service-connected 
hypothyroidism ("enlarged thyroid due to hypothyroidism with 
tracheal compression"), rated under Diagnostic Code 7903, 
located in 38 C.F.R. § 4.119.

In an April 2007 letter, Dr. LT indicated that the veteran 
had CFS.  She opined that one of the underlying causes for 
CFS is PTSD and detailed the stresses the veteran had 
experienced.  Upon request, the clinician submitted an August 
2007 letter detailing the sources for her opinion.  The RO 
has refuted these sources, noting that the one did not exist 
and that the proposition the clinician cited could not be 
found in the other source.  As the letters from Dr. LT 
indicate that there may be a link between the veteran's PTSD 
and CFS, however, the Board finds that upon remand, an 
opinion should be obtained regarding whether the veteran has 
CFS, and if so, if the disability was caused or aggravated by 
his PTSD.  See 38 C.F.R. § 3.159.

Regarding service connection for tinnitus, the veteran was 
last provided a supplemental statement of the case regarding 
tinnitus in August 2005.  Additional relevant evidence has 
been associated with the claims file since that time, to 
include the report from a March 2008 VA audiological 
examination.  Although the RO subsequently confirmed the 
denial of tinnitus in an April 2008 rating decision, this 
decision did not properly note that the claim was in 
appellate status.  The Board finds that the April 2008 rating 
decision did not satisfy the requirements of a supplemental 
statement of the case.  Thus, as relevant evidence has been 
submitted after the last issued supplemental statement of the 
case, the AMC/RO must  readjudicate the issue after review of 
all evidence submitted since the August 2005 supplemental 
statement of the case, and if service connection is not 
granted, address the additional evidence in the supplemental 
statement of the case that is issued after the development 
ordered by this remand is completed.

Regarding entitlement to service connection for skin cancer, 
the veteran main contention is that he was exposed to Agent 
Orange while transporting materials to the Republic of 
Vietnam.  The veteran served in the U.S. Air Force and 
received the Veteran Service Medal.  The RO denied the claim 
on the basis that skin cancer is not one of the disabilities 
granted presumptive service connection based on presumed 
exposure during service in the Republic of Vietnam.  See 
38 C.F.R. §§ 3.307, 3.309.  The Board notes, however, that in 
an April 2007 letter, Dr. LT wrote that one of the "major 
underlying causes for this significant amount of recurring 
skin cancer in him is his exposure to Agent Orange when he 
fought in the Vietnam War."  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Skin cancer is not 
among the disabilities listed.  Chloracne or other acneform 
disease consistent with chloracne is listed.  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).

It is not clear whether the AMC/RO has conceded that the 
veteran had presumed exposed to an herbicide agent, to 
include Agent Orange, during service.  The AMC/RO should 
first determine whether the veteran had exposure to an 
herbicide agent orange; that is, whether the claims file 
contains evidence that the veteran set foot in the Republic 
of Vietnam during service.  If it is determined that he did 
not have presumed exposure on the basis of the evidence of 
record, the AMC/RO should complete additional development to 
determine whether there is evidence of the veteran setting 
foot in Vietnam.  This development should include obtaining 
the veteran's personnel records.  If after this additional 
development, the AMC/RO still determines that the veteran did 
not set foot in the Republic of Vietnam, the AMC/RO should 
consider whether the Haas stay applies to this claim (if 
still in effect).  See Haas v. Nicholson, 20 Vet. App. 257 
(2006); Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).

If the AMC/RO determines that exposure to an herbicide agent, 
to include Agent Orange, has been conceded, the Board finds 
that as the letter from Dr. LT indicates that there may be a 
link between the veteran's skin cancer and such exposure, an 
opinion should be obtained regarding whether the veteran has 
a skin disability attributable to presumed exposure.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155 (1997).

Lastly, the Board finds that the veteran should be provided 
with an additional VCAA notification letter.  Review of the 
claims file indicates that the veteran has been given 
multiple VCAA notification letters.  None of these letters, 
however, address all the issues currently on appeal.  
Further, regarding the claim of service connection for CFS, 
the veteran has not been provided any notification letter.  
The record, however, indicates that the veteran has been 
given a copy of the recently amended 38 C.F.R. § 3.310 in a 
September 2007 supplemental statement of the case.  The VCAA 
notification letter should address secondary service 
connection.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter regarding 
the claims that remain on appeal.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the veteran about the 
information and evidence the veteran is 
expected to provide.  

This letter should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran must also be notified of the 
information and evidence needed to 
substantiate his claim for service 
connection for CFS, to include as 
secondary to service-connected PTSD.  
The veteran should be provided with a 
copy of 38 C.F.R. § 3.310 that was 
effective October 10, 2006.

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims 
that remain on appeal must be obtained 
for inclusion in the record.  

3.  Clarify whether service connection is 
in effect for depression.  If the AMC/RO 
finds that service connection for 
depression was granted by the August 2005 
rating decision, all of the veteran's 
psychiatric symptomatology must be rated.  
If the AMC/RO finds that service 
connection for depression is not in 
effect, the veteran must be issued a 
statement of the case regarding 
entitlement to service connection.

4.  Thereafter, the AMC/RO should afford 
the veteran a comprehensive psychiatric 
examination for the purpose of 
determining the current severity of his 
service-connected PTSD.  The claims file 
should be sent to the examiner and the 
examiner should review the relevant 
evidence in the claims file.  The 
psychiatrist must assign a GAF score for 
the veteran's service-connected 
psychiatric disability.  

If it is clarified that only PTSD is 
service-connected, the examiner should be 
informed to separate the symptomatology 
due to depression and PTSD.  The examiner 
should clearly indicate what 
symptomatology is attributable to PTSD 
and assign a GAF score attributable 
solely to the PTSD.

If the clinician is unable to separate 
the symptomatology without resort to 
speculation, he or she should so 
indicate.

5.  The AMC/RO should schedule an 
examination with an appropriate clinician 
to determine whether the veteran has CFS 
that was caused or aggravated by his 
service-connected PTSD.  The claims file 
should be sent to the examiner for review 
of the relevant evidence in the claims 
file.  The examination should note the 
veteran's medical disabilities, to 
include medications for same, including 
hypothyroidism for the purpose of 
distinguishing, to the extent possible, 
service connected from nonservice-
connected symptomatology.

The examiner should also be furnished a 
copy of regulation 38 C.F.R. § 4.88a, 
that provides criteria for the diagnosis 
of CFS for VA purposes.

Following the review of the relevant 
evidence in the claims file, to include 
the service medical records, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a diagnosis of CFS that 
conforms to the criteria 
contained in 38 C.F.R. 
§ 4.88.  

b)  If the veteran has CFS, 
is it at least as likely as 
not (50 percent or greater 
probability) that the 
disability began during 
service or is causally linked 
to any incident of active 
duty?

c)  If the veteran has CFS, is 
it at least as likely as not 
(50 percent or greater 
probability) that the 
disability was caused or 
aggravated by his PTSD?

The clinician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
causal relationship or a 
finding of aggravation; less 
likely weighs against the 
claim.

The clinician is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he or 
she should so indicate.

If the veteran has CFS that was 
aggravated by PTSD, to the 
extent that is possible, the 
examiner is requested to 
provide an opinion as to 
approximate baseline level of 
severity of the disability 
(e.g., slight, moderate) before 
the onset of aggravation.

6.  The AMC/RO should determine whether 
the claims file contains evidence that 
the veteran set foot in the Republic of 
Vietnam during service.  If it is 
determined that he did not have such 
exposure on the basis of the evidence of 
record, the AMC/RO should complete 
additional development to determine 
whether there is evidence of exposure.  

This development should include obtaining 
the veteran's personnel records.  

If after this additional development, the 
AMC/RO still determines that the veteran 
did not set foot in the Republic of 
Vietnam, the AMC/RO should consider 
whether the Haas stay applies to this 
claim (if still in effect).  

7.  If the AMC/RO determines that 
exposure to an herbicide agent, to 
include Agent Orange, has been conceded, 
the veteran should be scheduled for a VA 
examination to determine whether the 
veteran has skin cancer (to include 
residuals) attributable to exposure to 
Agent Orange.  The claims file should be 
sent to the examiner and the examiner 
should review the relevant evidence in 
the claims file.  

The examiner should provide answers to 
the following:  

a)  What skin diseases, if 
any, does the veteran have 
(to include skin cancer, 
status-post treatment for 
same or residuals of 
treatment for skin cancer)? 

b)  Is it at least as likely 
as not (50 percent or greater 
probability) that any 
diagnosed skin disease (to 
include skin cancer if 
present) began during service 
or is causally linked to any 
incident of active duty, to 
include exposure to an 
herbicide agent (Agent 
Orange)?

The clinician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
causal relationship; less 
likely weighs against the 
claim.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he or 
she should so indicate.

8.  Thereafter, the veteran's claims must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  

If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


